DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Receipt of Applicant’s Preliminary Amendment filed on 07/05/2019 is acknowledged.  The preliminary amendment includes the amending of the specification.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/07/2020 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
5.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1, 7-9, 17-20 are anticipatorily rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-6 of U.S. Patent 10,387,491 (herein referred to as “Tonkin”). 
7.	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 1 of the instant application substantially recites the limitations of claim 1 of Tonkin.  Both claims recite substantially similar limitations regarding the mapping content fields.
Application Claim 1
U.S. Patent 10,387,491 Claim 1
1. A method of using an ontology index for mapping content fields to ontology terms from one or more ontologies, the ontology index including index terms indicative of the ontology terms, the method including, in an electronic processing device: 
A)  a) determining a content field name of a content field; B)  b) selecting at least one index term from the ontology index at least partially in accordance with the content field name; and 
C)  c) using the at least one index term to map the content field to an associated ontology term.





A) a) selecting a plurality of ontologies, each of the plurality of ontologies including a number of ontology terms; 
B)  b) determining an ontology term meaning for each ontology term; and
C)  c) generating an index including index terms indicative of each ontology term, wherein the index identifies ontology terms having equivalent ontology term 
D)  using the sparse index to map content fields to ontology terms by, for each content field: d) determining a content field name of the content field (Corresponds to Limitation A); 
E)  e) determining a content field meaning associated with the content field name; 
F)  f) determining a respective identifier using the content field meaning; 
G)  g) selecting each index term from the ontology index that has the respective identifier (Corresponds to Limitation B); and 
H)  h) using each index term to map the content field to an associated ontology term (Corresponds to Limitation C).

Tonkin also maps content fields.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 7 of the instant application substantially recites the limitations of claim 1 of Tonkin.  Both claims recite substantially similar limitations regarding the defining of an index term.
Application Claim 7
U.S. Patent 10,387,491 Claim 1
7. A method according to claim 1, 
A)  wherein each index term includes: 
a) an identifier indicative of the meaning of the respective ontology term; b) an indication of the ontology containing the respective ontology term; and, c) an indication of an ontology term type of the respective ontology term.




1.  A method of mapping content fields to ontology terms from one or more ontologies, the method including, in an electronic processing device operating in accordance with instructions stored as applications software in a memory generating a sparse index by: 
A) a) selecting a plurality of ontologies, each of the plurality of ontologies including a number of ontology terms; 
B)  b) determining an ontology term meaning for each ontology term; and
C)  c) generating an index including index terms indicative of each ontology term, Corresponds to Limitation A); and
D)  using the sparse index to map content fields to ontology terms by, for each content field: d) determining a content field name of the content field; 
E)  e) determining a content field meaning associated with the content field name; 
F)  f) determining a respective identifier using the content field meaning; 
G)  g) selecting each index term from the ontology index that has the respective identifier; and 
H)  h) using each index term to map the content field to an associated ontology term.

Tonkin also defines the index term.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 9 of the instant application substantially recites the limitations of claim 1 of Tonkin.  Both claims recite substantially similar limitations regarding the selection of an ontology.
Application Claim 9
U.S. Patent 10,387,491 Claim 1
9. A method according to claim 1, 
A)  wherein the method includes, in an electronic processing device, selecting one of a plurality of ontology indexes in accordance with a subject matter of the content.




1.  A method of mapping content fields to ontology terms from one or more ontologies, the method including, in an electronic processing device operating in accordance with instructions stored as applications software in a memory generating a sparse index by: 
A) a) selecting a plurality of ontologies, each of the plurality of ontologies including a number of ontology terms (Corresponds to Limitation A); 
B)  b) determining an ontology term meaning for each ontology term; and

D)  using the sparse index to map content fields to ontology terms by, for each content field: d) determining a content field name of the content field; 
E)  e) determining a content field meaning associated with the content field name; 
F)  f) determining a respective identifier using the content field meaning; 
G)  g) selecting each index term from the ontology index that has the respective identifier; and 
H)  h) using each index term to map the content field to an associated ontology term.

Tonkin also selects an ontology.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 8 of the instant application substantially recites the limitations of claim 5 of Tonkin.  Both claims recite substantially similar limitations regarding the defining of ontology terms.
Application Claim 8
U.S. Patent 10,387,491 Claim 5
8. A method according to claim 9, 
A)  wherein each ontology term has an ontology term type, the ontology term type being at least one of an ontology class and an ontology property.




5.  A method according to claim 1, 
A)  wherein the ontology term type is at least one of an ontology class and an ontology property (Corresponds to Limitation A).

However, the cited patent of Tonkin also defines ontology terms.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 17 of the instant application Tonkin.  Both claims recite substantially similar limitations regarding the use of content meanings.
Application Claim 17
U.S. Patent 10,387,491 Claim 1
17. A method according to claim 1, 
A)  wherein the method includes, in an electronic processing device: a) determining a content field meaning associated with the content field name; and
B)  b) determining a respective identifier using the content field meaning; and 
C)  c) selecting at least one index term using the respective identifier.




1.  A method of mapping content fields to ontology terms from one or more ontologies, the method including, in an electronic processing device operating in accordance with instructions stored as applications software in a memory generating a sparse index by: 
A) a) selecting a plurality of ontologies, each of the plurality of ontologies including a number of ontology terms;
B)  b) determining an ontology term meaning for each ontology term; and
C)  c) generating an index including index terms indicative of each ontology term, wherein the index identifies ontology terms having equivalent ontology term meanings and wherein: i) each index term includes: (1) an identifier indicative of the ontology term meaning of the respective ontology term; (2) an indication of the ontology containing the respective ontology term; and, (3) an indication of an ontology term type of the respective ontology term; and, ii) wherein at least some index terms have the same respective identifier; and
D)  using the sparse index to map content fields to ontology terms by, for each content field: d) determining a content field name of the content field; 
E)  e) determining a content field meaning associated with the content field name (Corresponds to Limitation A); 
F)  f) determining a respective identifier using the content field meaning (Corresponds to Limitation B); 
G)  g) selecting each index term from the ontology index that has the respective identifier (Corresponds to Limitation C); and 
H)  h) using each index term to map the content field to an associated ontology term.

Tonkin also uses content meanings.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 18 of the instant application substantially recites the limitations of claim 3 of Tonkin.  Both claims recite substantially similar limitations regarding the use of identifiers.
Application Claim 18
U.S. Patent 10,387,491 Claim 1
18. A method according to claim 17, 
A)  wherein each index term is associated with a corresponding ontology term; and 
B)  index terms having corresponding ontology terms with equivalent meanings are assigned the same identifier;
C) wherein the method includes, in an electronic processing device: a) determining each index item having the respective identifier; and
D) b) determining the ontology terms using each index item.




1.  A method of mapping content fields to ontology terms from one or more ontologies, the method including, in an electronic processing device operating in accordance with instructions stored as applications software in a memory generating a sparse index by: 
A) a) selecting a plurality of ontologies, each of the plurality of ontologies including a number of ontology terms;
B)  b) determining an ontology term meaning for each ontology term; and
C)  c) generating an index including index terms indicative of each ontology term, wherein the index identifies ontology terms having equivalent ontology term meanings and wherein: i) each index term includes: (1) an identifier indicative of the ontology term meaning of the respective ontology term; (2) an indication of the ontology containing the respective ontology term; and, (3) an indication of an ontology term type of the respective ontology term; and, ii) wherein at least some index terms have the same respective identifier (Corresponds to Limitation B); and
D)  using the sparse index to map content fields to ontology terms by, for each content field: d) determining a content field name of the content field; 
E)  e) determining a content field meaning associated with the content field name; 
F)  f) determining a respective identifier using the content field meaning; 
G)  g) selecting each index term from the ontology index that has the respective identifier (Corresponds to Limitation C); and 
Corresponds to Limitation D).

Claim 3:
3)  A method according to claim 1, A)  wherein each index term is associated with a corresponding ontology term (Corresponds to Limitation A)


Tonkin also uses identifiers.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 19 of the instant application substantially recites the limitations of claim 1 of Tonkin.  Both claims recite substantially similar limitations regarding the use of content meanings.
Application Claim 19
U.S. Patent 10,387,491 Claim 1
19. A method according to claim 17, 
A)  wherein at least some index terms have the same respective identifier.




1.  A method of mapping content fields to ontology terms from one or more ontologies, the method including, in an electronic processing device operating in accordance with instructions stored as applications software in a memory generating a sparse index by: 
A) a) selecting a plurality of ontologies, each of the plurality of ontologies including a number of ontology terms;
B)  b) determining an ontology term meaning for each ontology term; and
C)  c) generating an index including index terms indicative of each ontology term, wherein the index identifies ontology terms having equivalent ontology term meanings and wherein: i) each index term includes: (1) an identifier indicative of the ontology term meaning of the respective ontology term; (2) an indication of the ontology containing the respective ontology term; and, (3) an indication of an ontology term type of the respective ontology term; and, ii) wherein at least some index terms have the same respective identifier (Corresponds to Limitation A); and
D)  using the sparse index to map content fields to ontology terms by, for each 
E)  e) determining a content field meaning associated with the content field name; 
F)  f) determining a respective identifier using the content field meaning; 
G)  g) selecting each index term from the ontology index that has the respective identifier; and 
H)  h) using each index term to map the content field to an associated ontology term.

Tonkin also uses content meanings.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:  Claim 20 of the instant application substantially recites the limitations of claim 6 of Tonkin.  Both claims recite substantially similar limitations regarding the mapping content fields.
Application Claim 20
U.S. Patent 10,387,491 Claim 6
20. Apparatus for using an ontology index for mapping content fields to ontology terms from one or more ontologies, the ontology index including index terms indicative of the ontology terms, the apparatus including a processing system having an electronic processing device that: 
A)  a) determines a content field name of a content field; B)  b) selects at least one index term from the ontology index at least partially in accordance with the content field name; and 
C)  c) uses the at least one index term to map the content field to an associated ontology term.




6.  Apparatus for mapping content fields to ontology terms from one or more ontologies, the apparatus including a processing system having an electronic processing device operating in accordance with instructions stored as applications software in a memory that generate a sparse index by: 
A)  a) selecting a plurality of ontologies, each of the plurality of ontologies including a number of ontology terms; 
B)  b) determining an ontology term meaning for each ontology term; and 
C)  c) generating an index including index terms indicative of each ontology term, wherein the index identifies ontology terms having equivalent ontology term meanings and wherein: i) each index term includes: (1) an identifier indicative of the ontology term meaning of the respective ontology term; (2) an indication of the ontology containing the respective ontology term; and, (3) an indication of an ontology term type of the respective ontology term; and, ii) wherein at least some index terms have the same respective identifier; and 
Corresponds to Limitation A); 
E)  e) determining a content field meaning associated with the content field name; 
F)  f) determining a respective identifier using the content field meaning; 
G)  g) selecting each index term from the ontology index that has the respective identifier (Corresponds to Limitation B); and 
H)  h) using each index term to map the content field to an associated ontology term (Corresponds to Limitation C).

Tonkin also maps content fields.
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
10.	Claims 1, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zillner (U.S. PGPUB 2012/0330974).
11.	Regarding claims 1 and 20, Zillner teaches a method and apparatus comprising:
A)  a) determining a content field name of a content field (Paragraph 57); 
B)  b) selecting at least one index term from the ontology index at least partially in accordance with the content field name (Paragraph 57); and, 
C)  c) using the at least one index term to map the content field to an associated ontology term (Paragraph 57).
	The examiner notes that Zillner teaches “a) determining a content field name of a content field” as “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries that correspond to concepts of a Radlex taxonomy teach the claimed “content field name”.  The examiner further notes that Zillner teaches “b) selecting at least one index term from the ontology index at least partially in accordance with the content field name” as “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries (i.e. a content field name) are matched against an ontology index corresponding to the FMA ontology.  Such a match (i.e. selection of at least one index term) results in a mapping.  The examiner further notes that Zillner teaches “c) using the at least one index term to map the content field to an associated ontology term” as “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The 

	Regarding claim 10, Zillner further teaches a method comprising:
A)  wherein the content fields are at least one of database fields and file fields (Paragraphs 35 and 57).
	The examiner further notes that Zillner teaches “wherein the content fields are at least one of database fields and file fields” as “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information. Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques. Synonym information is partially indicated, such as Schatzki ring and Lower esophageal mucosal ring” (Paragraph 35) and “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries (i.e. a content field name) corresponding to the Radlex ontology are matched against an ontology index corresponding to the FMA ontology.  Such a match (i.e. selection of at least one index term) results in a mapping between the index term of the FMA ontology and the content field of the Radlex ontology.  Moreover, the Radlex ontology’s content fields correspond to “file fields” in the broadest reasonable interpretation as the Radlex ontology is clearly encompassed as a computer file.  
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
14.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zillner (U.S. PGPUB 2012/0330974) as applied to claims 1, 10, and 20 above, and further in view of Kretz et al. (U.S. PGPUB 2013/0054621).
15.	Regarding claim 2, Zillner further teaches a method comprising:
A)  wherein the method includes, in an electronic processing device: a) determining a plurality of ontology terms using the at least one index term (Paragraph 57).
Zillner teaches “wherein the method includes, in an electronic processing device: a) determining a plurality of ontology terms using the at least one index term” as “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries (i.e. a content field name) are matched against an ontology index corresponding to the FMA ontology.  Such hits (i.e. index term(s) (which correspond to a plurality of ontology terms of the FMA ontology)) teaches the claimed plurality of ontology terms in the broadest reasonable interpretation.
	Zillner does not explicitly teach:
B)  b) selecting the associated ontology term from the plurality of ontology terms.
	Kretz, however, teaches “b) selecting the associated ontology term from the plurality of ontology terms” as “ontology similarity component 120 generates threshold confidence level 126 based on an F-score associated with text-based associations 128. The F-score is used in combination with statistical significance calculations to generate threshold confidence level 130 and establish those text-based associations 128 which should be used in generating similarity outcome 122 and those which should be discarded. Text-based associations 128 may be generated using an ontology comparison algorithm 189 which determines which concept strings within ontologies to associate. The algorithm 189 may use various methods, such as string character by string character matching, to associate concept strings” (Paragraph 35) and “In a further embodiment, ontology similarity component 120 generates threshold confidence level 131 based on F-scores associated with semantic-based associations 129. F-scores are used in combination with statistical significance calculations to generate threshold confidence level 131 and establish those semantic-based associations 129 which should be used in generating similarity outcome 122 and those which should be discarded. Semantic-based associations 129 may be determined using an ontology comparison algorithm (as may be the same or similar to ontology comparison algorithm 189) which determines which concept strings to associate. The algorithm 189 may use various methods, such as semantic matching, to associate concept strings” (Paragraph 47). 
	The examiner further notes that the secondary reference of Kretz teaches the concept of discarding (which entails selecting the remaining matches) between concepts of an ontology.  The combination would result in the selected ontology term of Zillner to be amongst multiple results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Kretz’s would have allowed Zillner’s to provide a method for reducing time when mapping ontologies, as noted by Kretz (Paragraph 8).

	Regarding claim 3, Zillner does not explicitly teach a method comprising:

	Kretz, however, teaches “wherein the method includes, in an electronic processing device, selecting the associated ontology term at least one of: a) using a ranking process; and, b) by excluding conflicting ontology terms; and, c) by excluding ontology terms from conflicting ontologies; d) based on a content field type of the content field and ontology term types of the ontology terms” as “ontology similarity component 120 generates threshold confidence level 126 based on an F-score associated with text-based associations 128. The F-score is used in combination with statistical significance calculations to generate threshold confidence level 130 and establish those text-based associations 128 which should be used in generating similarity outcome 122 and those which should be discarded. Text-based associations 128 may be generated using an ontology comparison algorithm 189 which determines which concept strings within ontologies to associate. The algorithm 189 may use various methods, such as string character by string character matching, to associate concept strings” (Paragraph 35) and “In a further embodiment, ontology similarity component 120 generates threshold confidence level 131 based on F-scores associated with semantic-based associations 129. F-scores are used in combination with statistical significance calculations to generate threshold confidence level 131 and establish those semantic-based associations 129 which should be used in generating similarity outcome 122 and those which should be discarded. Semantic-based associations 129 may be determined using an ontology comparison algorithm (as may be the same or similar to ontology comparison algorithm 189) which determines which concept strings to associate. The algorithm 189 may use various methods, such as semantic matching, to associate concept strings” (Paragraph 47). 
	The examiner further notes that the secondary reference of Kretz teaches the concept of discarding (i.e. excluding) matching between concepts of an ontology.  The combination would result in the selected ontology term of Zillner to also exclude via the use of conflicts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Kretz’s would have allowed Zillner’s to provide a method for reducing time when mapping ontologies, as noted by Kretz (Paragraph 8).

Regarding claim 4, Zillner does not explicitly teach a method comprising:
A)  wherein the ranking process includes: a) determining the percentage of ontology terms that match content field; and, b) weighting factors.
	Kretz, however, teaches “wherein the ranking process includes: a) determining the percentage of ontology terms that match content field; and, b) weighting factors” as “ontology similarity component 120 generates threshold confidence level 126 based on an F-score associated with text-based associations 128. The F-score is used in combination with statistical significance calculations to generate threshold confidence level 130 and establish those text-based associations 128 which should be used in generating similarity outcome 122 and those which should be 
	The examiner further notes that due to the diction of “at least one of” in parent dependent claim 3, any further defining of the ranking process is purely optional when parent dependent claim 3 is interpreted as using the claimed excluding conflicting ontology terms.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Kretz’s would have allowed Zillner’s to provide a method for reducing time when mapping ontologies, as noted by Kretz (Paragraph 8).
Regarding claim 5, Zillner does not explicitly teach a method comprising:
A)  wherein the method includes, in an electronic processing device: a) determining a plurality of ontology terms associated with a number of related content fields; and
B)  b) excluding ontology terms that cannot be used to relate the content fields.
	Kretz, however, teaches “wherein the method includes, in an electronic processing device: a) determining a plurality of ontology terms associated with a number of related content fields” as “ontology similarity component 120 generates threshold confidence level 126 based on an F-score associated with text-based associations 128. The F-score is used in combination with statistical significance calculations to generate threshold confidence level 130 and establish those text-based associations 128 which should be used in generating similarity outcome 122 and those which should be discarded. Text-based associations 128 may be generated using an ontology comparison algorithm 189 which determines which concept strings within ontologies to associate. The algorithm 189 may use various methods, such as string character by string character matching, to associate concept strings” (Paragraph 35) and “In a further embodiment, ontology similarity component 120 generates threshold confidence level 131 based on F-scores associated with semantic-based associations 129. F-scores are used in combination with statistical significance calculations to generate threshold confidence level 131 and establish those semantic-based associations 129 which should be used in generating similarity outcome 122 and those which should be discarded. Semantic-based associations 129 may be determined using an ontology comparison algorithm (as may be the same or similar to ontology comparison algorithm 189) which determines which concept strings to associate. The algorithm 189 may use various methods, such as semantic matching, to associate “b) excluding ontology terms that cannot be used to relate the content fields” as “ontology similarity component 120 generates threshold confidence level 126 based on an F-score associated with text-based associations 128. The F-score is used in combination with statistical significance calculations to generate threshold confidence level 130 and establish those text-based associations 128 which should be used in generating similarity outcome 122 and those which should be discarded. Text-based associations 128 may be generated using an ontology comparison algorithm 189 which determines which concept strings within ontologies to associate. The algorithm 189 may use various methods, such as string character by string character matching, to associate concept strings” (Paragraph 35) and “In a further embodiment, ontology similarity component 120 generates threshold confidence level 131 based on F-scores associated with semantic-based associations 129. F-scores are used in combination with statistical significance calculations to generate threshold confidence level 131 and establish those semantic-based associations 129 which should be used in generating similarity outcome 122 and those which should be discarded. Semantic-based associations 129 may be determined using an ontology comparison algorithm (as may be the same or similar to ontology comparison algorithm 189) which determines which concept strings to associate. The algorithm 189 may use various methods, such as semantic matching, to associate concept strings” (Paragraph 47), and “the ontology alignment component 199 further generates a new or modified ontology, schema, or relationship list (for example, a list of related ontology concepts) based on the alignment mapping. Such a new or modified ontology may serve as one of the ontology candidates 190” (Paragraph 58).
	The examiner further notes that the secondary reference of Kretz teaches the concept of determining related concepts for terms in an ontology as well as discarding (i.e. excluding). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Kretz’s would have allowed Zillner’s to provide a method for reducing time when mapping ontologies, as noted by Kretz (Paragraph 8).

	Regarding claim 6, Zillner further teaches a method comprising:
A)  wherein the method includes, in an electronic processing device, selecting the associated ontology term to preserve relationships between the content fields (Paragraph 57).
	The examiner further notes that Zillner teaches “wherein the method includes, in an electronic processing device, selecting the associated ontology term to preserve relationships between the content fields” as “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information. Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques. Synonym information is partially indicated, such as .
14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zillner (U.S. PGPUB 2012/0330974) as applied to claims 1, 10, and 20 above, and further in view of Johnson et al. (U.S. PGPUB 2012/0023104) as applied to claims 17-19, and further in view of and further in view of Symington (U.S. PGPUB 2011/0099184).
15.	Regarding claim 7, Zillner does not explicitly teach a method comprising:
A)  wherein each index term includes: a) an identifier indicative of the meaning of the respective ontology term. 
	Johnson, however, teaches “wherein each index term includes: a) an identifier indicative of the meaning of the respective ontology term” as “The data structure of the text index will include at least one contents record which corresponds to electronic document. The content record would identify at least one text search term which was present within the electronic document. In addition to at least one contents record, the data structure would also include at least one term association record which signified the connection of a particular text search term, or word, with a particular semantic definition. More than one semantic definition for individual terms to be contained within the database, and more than one term could be associated with a single semantic definition” (Paragraph 46), “The term association database 4 would contain at a minimum a plurality of term records 23 each corresponding to a particular text search term 9, a plurality of definition records 24 each corresponding to a predefined term definition 10, and a concordance comprising a plurality of term association records 25 each linking a particular term record 23 with a particular definition record 24” (Paragraph 53), and "The "definition ID" 17 could potentially just be any serial key which would be applied to individual entries in the definition table or data structure in a typical database. The generation or application of such a key to entries or records in the database will be known and understood to those skilled in the art. One of the primary benefits to using a single centralized set of definitions 10 is that based on the use of this key 17, searches executed using this type of a database or an index could include references to other terms 9 which share the same definition 10 but which may not be spelled in any way remotely similarly to the text search term 9 selected by the user so they may not otherwise be returned. One simple example of this which is demonstrated in the table is if a user was searching for some type of information on the Internet about repairing their "toilet". The table demonstrates that the phrase "toilet" 
	The examiner further notes that the secondary reference of Johnson teaches that equivalent definitions/meanings of terms are identified and stored in tables via dictionary ID(s) (See Figure 9).  Moreover, Johnson teaches teaches that definitions (i.e. meanings) have unique identifiers.  Moreover, the storage of such identifiers alongside terms (See Figures 7 and 9) teach the claimed identifier for each index term as the claims do not preclude the index terms having identifiers that correspond to the unique dictionary (i.e. meaning) identifiers.  Thus, terms such as “toilet” and “water closet” can have the same “identifier”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Johnson’s would have allowed Zillner’s to provide a method for improving indexing via the use of semantic methodologies, as noted by Johnson (Paragraph 8).
Zillner and Johnson do not explicitly teach:
B)  b) an indication of the ontology containing the respective ontology term; and
C)  c) an indication of an ontology term type of the respective ontology term.
	Symington, however, teaches “b) an indication of the ontology containing the respective ontology term” as “Thus, the annotation relation data may include a reference to the start and end locations of a fragment of text which refers to a particular relation ('character offset 100' and `character offset 200`), as well as document identifiers (including internal document identifier, `Document ID 123`, and corresponding external document identifier, `PubMed ID 456`) and an identifier of the source ("Medline Abstract" collection) of the documents, as well as both the text denoting the related entities both as it is found in the document (`p19`, `ADP ribosylation factor) and in its normalised form (`p19` and `Arf`). The annotation relation data can also include the type of the entities (`protein`) and their IDs within ontology data (`ontology ID 680` and `ontology ID 135`) as well as details of the nature of the relation (`are said to interact`),  One skilled in the art will recognise that the above annotation relation data could be stored in many different ways” (Paragraphs 90-91) and “c) an indication of an ontology term type of the respective ontology term” as “Thus, the annotation relation data may include a reference to the start and end locations of a fragment of text which refers to a particular relation ('character offset 100' and `character offset 200`), as well as document identifiers (including internal document identifier, `Document ID 123`, and corresponding external document identifier, `PubMed ID 456`) and an identifier of the source ("Medline Abstract" collection) of the documents, as well as both the text denoting the related entities both as it is found in the document (`p19`, `ADP ribosylation factor) and in its normalised form (`p19` and `Arf`). The annotation relation data can also include the type of the entities (`protein`) and their IDs within ontology data (`ontology ID 680` and `ontology ID 135`) as well as details of the nature of the relation (`are said to interact`),  One skilled in the art will recognise that the above annotation relation data could be stored in many different ways” (Paragraphs 90-91).
	The examiner further notes that the secondary reference of Symington teaches the storage of an ontology identifier and ontology term type (See example of protein).  Zillner to include the corresponding ontology identifier and type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Symington’s would have allowed Zillner’s and Johnson’s to provide a method for increase information retrieval, as noted by Symington’s (Paragraph 3).
18.	Claims 9 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zillner (U.S. PGPUB 2012/0330974) as applied to claims 1, 10, and 20 above, and further in view of Eggebraaten et al. (U.S. PGPUB 2009/0112838).
19.	Regarding claim 9, Zillner does not explicitly teach a method comprising:
A)  wherein the method includes, in an electronic processing device, selecting one of a plurality of ontology indexes in accordance with a subject matter of the content.
	Eggebraaten, however, teaches “wherein the method includes, in an electronic processing device, selecting one of a plurality of ontology indexes in accordance with a subject matter of the content” as “As shown, the storage 154 includes a keyword index 156, ontology indices 160 and ontology hierarchies 162. The keyword index 156 is typically a data structure created by search engine 150” (Paragraph 37) and “In this example, a user on a client computer 102 enters the keywords "anxiety disorder" into the keyword entry field 204. For an ontology-based search, the user enters a concept handle in the concept handle entry field 206. A concept handle identifies a specific ontology index 160 and hierarchy 162” (Paragraph 52).
	The examiner further notes that the secondary reference of Eggebraaten teaches the concept of selecting an ontology (and subsequently it’s corresponding ontology index) (out of multiple ontologies and multiple ontology indexes) based on the subject matter of a query (i.e. a “concept”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Eggebraaten’s would have allowed Zillner’s to provide a method for improving searching capabilities, as noted by Eggebraaten (Paragraph 2).

Regarding claim 8, Zillner does not explicitly teach a method comprising:
A)  wherein each ontology term has an ontology term type, the ontology term type being at least one of an ontology class and an ontology property.
	Eggebraaten, however, teaches “wherein each ontology term has an ontology term type, the ontology term type being at least one of an ontology class and an ontology property” as “FIG. 3 illustrates an example section 300 of an ontology hierarchy 162 presented to a user in response to an ontology request, according to one embodiment of the invention.  The section 300 of hierarchy 162 "NEUROLOGY-ONT1," includes the category 308, specified in the keyword entry, "ANXIETY DISORDER," along with the terms 310 within category 308” (Paragraphs 56-57).  
The examiner further notes that each of the ontology terms shown in Figure 3 have a "ontology term type" of “disorder” ((i.e. an “ontology property” and/or “ontology class”) (which are utterly undefined in the claims and in the specification)).
Eggebraaten’s would have allowed Zillner’s to provide a method for improving searching capabilities, as noted by Eggebraaten (Paragraph 2).
20.	Claims 11, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zillner (U.S. PGPUB 2012/0330974) as applied to claims 1, 10, and 20 above, and further in view of Dheap et al. (U.S. PGPUB 2007/0226246).
21.	Regarding claim 11, Zillner does not explicitly teach a method comprising:
A)  wherein the method includes, in an electronic processing device, at least one of: a) transferring content to a target using the mapping; b) transferring content from a source using the mapping; and, c) transferring content from a source to a target using the mapping, and wherein at least one of: i) the source is at least one of a database and a file; and, ii) the target is at least one of a database and a file.
	Dheap, however, teaches “wherein the method includes, in an electronic processing device, at least one of: a) transferring content to a target using the mapping; b) transferring content from a source using the mapping; and, c) transferring content from a source to a target using the mapping, and wherein at least one of: i) the source is at least one of a database and a file; and, ii) the target is at least one of a database and a file” as “With reference now to the figures, FIG. 1 depicts a pictorial representation of a system 100 in which the present invention may be implemented. In the illustrated embodiment, the system comprises global ontology data 10 stored in a global ontology database 110 and first, second and third ontologies 20, 30 and 40 stored respectively in first, second and third entity databases 120, 130 and 140. The databases 110, 120, 130 and 140 may be stored in separate computer systems 210, 220, 230 and 240, wherein each computer system may comprise one or more suitable input devices, output devices, processors, memory, or other components for receiving, processing, storing, and communicating information. In the illustrated embodiment, each of the first, second and third entity databases 120, 130 and 140 is associated with a corresponding entity, e.g., a financial institution, and is geographically remote from the other entity databases as well as from the global ontology database 110. The global ontology database 110 may be associated with a standards body or an industry organization with which the entities corresponding to the first, second and third entity databases 120, 130 and 140 are members or otherwise associated” (Paragraph 16) and “It is contemplated that numerous entities may interact with the global ontology database 110 simultaneously. If two entities receive a mapping, for example, for the first and second ontologies 20 and 30 and create updated mappings for those ontologies at substantially the same time, the global ontology database computer system 210 will merge the two results sets once they are forwarded to the system 210 so as to create a single results set for the first and second ontologies 20 and 30. For example, the first entity may map first elements in the first ontology 20 with first elements in the second ontology 30. The second entity may map second elements in the first ontology 20 with second elements in the second ontology 30. The global ontology database computer system 210 will create a single results set for the first and second ontologies 20 and 30 comprising a mapping of the first and second elements of the first ontology 20 with the first and second elements of the second ontology 30” (Paragraph 30).
Dheap teaches the concept a global ontology database forwarding (i.e. transferring) result sets via the use of mappings between ontologies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Dheap’s would have allowed Zillner’s to provide a method for allowing disparate organizations to interact via the use of respective onotlogies, as noted by Dheap (Paragraph 1).

Regarding claim 12, Zillner does not explicitly teach a method comprising:
A)  wherein the method includes, in an electronic processing device, transferring content associated with the content field at least partially in accordance with the associated ontology term.
	Dheap, however, teaches “wherein the method includes, in an electronic processing device, transferring content associated with the content field at least partially in accordance with the associated ontology term” as “With reference now to the figures, FIG. 1 depicts a pictorial representation of a system 100 in which the present invention may be implemented. In the illustrated embodiment, the system comprises global ontology data 10 stored in a global ontology database 110 and first, second and third ontologies 20, 30 and 40 stored respectively in first, second and third entity databases 120, 130 and 140. The databases 110, 120, 130 and 140 may be stored in separate computer systems 210, 220, 230 and 240, wherein each computer system may comprise one or more suitable input devices, output devices, processors, memory, or other components for receiving, processing, storing, and communicating information. In the illustrated embodiment, each of the first, second and third entity databases 120, 130 and 140 is associated with a corresponding entity, e.g., a financial institution, and is geographically remote from the other entity databases as well as from the global ontology database 110. The global ontology database 110 may be associated with a standards body or an industry organization with which the entities corresponding to the first, second and third entity databases 120, 130 and 140 are members or otherwise associated” (Paragraph 16) and “It is contemplated that numerous entities may interact with the global ontology database 110 simultaneously. If two entities receive a mapping, for example, for the first and second ontologies 20 and 30 and create updated mappings for those ontologies at substantially the same time, the global ontology database computer system 210 will merge the two results sets once they are forwarded to the system 210 so as to create a single results set for the first and second ontologies 20 and 30. For example, the first entity may map first elements in the first ontology 20 with first elements in the second ontology 30. The second entity may map second elements in the first ontology 20 with second elements in the second ontology 30. The global ontology database computer system 210 will create a single results set for the first and second ontologies 20 and 30 comprising a mapping of the first and second elements of the first ontology 20 with the first and second elements of the second ontology 30” (Paragraph 30).
	The examiner further notes that the secondary reference of Dheap teaches the concept a global ontology database forwarding (i.e. transferring) content.  The Zillner in accordance with Zillner’s associated ontology term. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Dheap’s would have allowed Zillner’s to provide a method for allowing disparate organizations to interact via the use of respective onotlogies, as noted by Dheap (Paragraph 1).

Regarding claim 13, Zillner does not explicitly teach a method comprising:
A)  wherein the method includes, in an electronic processing device, storing the content in a store field of a store, wherein the store field has a store field determined in accordance with the associated ontology term.
	Dheap, however, teaches “wherein the method includes, in an electronic processing device, storing the content in a store field of a store, wherein the store field has a store field determined in accordance with the associated ontology term” as “It is contemplated that numerous entities may interact with the global ontology database 110 simultaneously. If two entities receive a mapping, for example, for the first and second ontologies 20 and 30 and create updated mappings for those ontologies at substantially the same time, the global ontology database computer system 210 will merge the two results sets once they are forwarded to the system 210 so as to create a single results set for the first and second ontologies 20 and 30. For example, the first entity may map first elements in the first ontology 20 with first elements in the second ontology 30. The second entity may map second elements in the first ontology 20 with second elements in the second ontology 30. The global ontology database computer system 210 will create a single results set for the first and second ontologies 20 and 30 comprising a mapping of the first and second elements of the first ontology 20 with the first and second elements of the second ontology 30” (Paragraph 30) and “If a results set is stored in the global ontology database 110 comprising a direct mapping between the first and second ontologies 20 and 30, the computer system 210 determines that a mapping between the first and second ontologies 20 and 30 can be determined from the global ontology data 10, which is the results set from the global ontology database 110 comprising a direct mapping between the first and second ontologies 20 and 30” (Paragraph 31).
	The examiner further notes that the secondary reference of Dheap teaches the concept a global ontology database storing results sets that comprise mappings.  Such results sets are clearly stored in a store “field” of such a global ontology database.  The combination would result in this field ascertained via the associated ontology term of Zillner.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Dheap’s would have allowed Zillner’s to provide a method for allowing disparate organizations to interact via the use of respective onotlogies, as noted by Dheap (Paragraph 1).

Regarding claim 14, Zillner does not explicitly teach a method comprising:

	Dheap, however, teaches “wherein the method includes, in an electronic processing device, creating the store in a memory of a processing system” as “the system comprises global ontology data 10 stored in a global ontology database 110 and first, second and third ontologies 20, 30 and 40 stored respectively in first, second and third entity databases 120, 130 and 140. The databases 110, 120, 130 and 140 may be stored in separate computer systems 210, 220, 230 and 240, wherein each computer system may comprise one or more suitable input devices, output devices, processors, memory, or other components for receiving, processing, storing, and communicating information” (Paragraph 16), “It is contemplated that numerous entities may interact with the global ontology database 110 simultaneously. If two entities receive a mapping, for example, for the first and second ontologies 20 and 30 and create updated mappings for those ontologies at substantially the same time, the global ontology database computer system 210 will merge the two results sets once they are forwarded to the system 210 so as to create a single results set for the first and second ontologies 20 and 30. For example, the first entity may map first elements in the first ontology 20 with first elements in the second ontology 30. The second entity may map second elements in the first ontology 20 with second elements in the second ontology 30. The global ontology database computer system 210 will create a single results set for the first and second ontologies 20 and 30 comprising a mapping of the first and second elements of the first ontology 20 with the first and second elements of the second ontology 30” (Paragraph 30), and “If a results set is stored in the global ontology database 110 comprising a direct mapping between the first and second ontologies 20 and 30, the computer system 210 determines that a mapping between the first and second ontologies 20 and 30 can be determined from the global ontology data 10, which is the results set from the global ontology database 110 comprising a direct mapping between the first and second ontologies 20 and 30” (Paragraph 31).
	The examiner further notes that the secondary reference of Dheap teaches the concept a global ontology database storing results sets that comprise mappings.  Such results sets are clearly stored in a computer with memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Dheap’s would have allowed Zillner’s to provide a method for allowing disparate organizations to interact via the use of respective onotlogies, as noted by Dheap (Paragraph 1).

	Regarding claim 15, Zillner further teaches a method comprising
A)  wherein the method includes, in an electronic processing device: a) determining an ontology term associated with each of a number of content instances (Paragraphs 35 and 57);
B)  b) storing each of the content instances in the store fields of the store in accordance with the ontology term (Paragraphs 35 and 57);
C)  using the ontology term and the ontology index (Paragraphs 35 and 57).
Zillner teaches “wherein the method includes, in an electronic processing device: a) determining an ontology term associated with each of a number of content instances” as “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information. Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques. Synonym information is partially indicated, such as Schatzki ring and Lower esophageal mucosal ring” (Paragraph 35) and “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries (i.e. a content instances) corresponding to the Radlex ontology are matched against an ontology index corresponding to the FMA ontology.  Such a match (i.e. selection of at least one index term) results in a mapping between the index term of the FMA ontology and the content instances of the Radlex ontology.  Moreover, such mapping teaches the claimed determining.  The examiner further notes that Zillner teaches “b) storing each of the content instances in the store fields of the store in accordance with the ontology term” as “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information. Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques. Synonym information is partially indicated, such as Schatzki ring and Lower esophageal mucosal ring” (Paragraph 35) and “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries (i.e. a content instances) corresponding to the Radlex ontology are matched against an ontology index corresponding to the FMA ontology.  Such a match (i.e. selection of at least one index term) results in a mapping between the index term of the FMA ontology and the content instances of the Radlex ontology.  Such content instances are clearly stored in a store.  The examiner further notes that Zillner teaches “using the ontology term and the ontology index” as “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information. Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques. Synonym information is partially 
	Zillner does not explicitly teach:
A)  to be transferred to a target;
C)  c) transferring each of the content instance to target content fields in the target.
	Dheap, however, teaches “to be transferred to a target” as “With reference now to the figures, FIG. 1 depicts a pictorial representation of a system 100 in which the present invention may be implemented. In the illustrated embodiment, the system comprises global ontology data 10 stored in a global ontology database 110 and first, second and third ontologies 20, 30 and 40 stored respectively in first, second and third entity databases 120, 130 and 140. The databases 110, 120, 130 and 140 may be stored in separate computer systems 210, 220, 230 and 240, wherein each computer system may comprise one or more suitable input devices, output devices, processors, memory, or other components for receiving, processing, storing, and communicating information. In the illustrated embodiment, each of the first, second and third entity databases 120, 130 and 140 is associated with a corresponding entity, e.g., a financial institution, and is geographically remote from the other entity databases as well as from the global ontology database 110. The global ontology database 110 may be associated with a standards body or an industry organization with which the entities corresponding to the first, second and third entity databases 120, 130 and 140 are members or otherwise associated” (Paragraph 16) and “It is contemplated that numerous entities may interact with the global ontology database 110 simultaneously. If two entities receive a mapping, for example, for the first and second ontologies 20 and 30 and create updated mappings for those ontologies at substantially the same time, the global ontology database computer system 210 will merge the two results sets once they are forwarded to the system 210 so as to create a single results set for the first and second ontologies 20 and 30. For example, the first entity may map first elements in the first ontology 20 with first elements in the second ontology 30. The second entity may map second elements in the first ontology 20 with second elements in the second ontology 30. The global ontology database computer system 210 will create a single results set for the first and second ontologies 20 and 30 comprising a mapping of the first and second elements of the first ontology 20 with the first and second elements of the second ontology 30” (Paragraph 30) and “c) transferring each of the content instance to target content fields in the target” as “With reference now to the figures, FIG. 1 depicts a pictorial representation of a system 100 in which the present invention may be implemented. In the illustrated embodiment, the system comprises global ontology data 10 stored in a global ontology database 110 and first, second and third ontologies 20, 30 and 40 stored respectively in first, second and third entity databases 120, 130 and 140. The databases 110, 120, 130 and 140 may be stored in separate computer systems 210, 220, 230 and 240, wherein each computer system may comprise one or more suitable input devices, output devices, processors, memory, or other components for receiving, processing, storing, and communicating information. In the illustrated embodiment, each of the first, second and third entity databases 120, 130 and 140 is associated with a corresponding entity, e.g., a financial institution, and is geographically remote from the other entity databases as well as from the global ontology database 110. The global ontology database 110 may be associated with a standards body or an industry organization with which the entities corresponding to the first, second and third entity databases 120, 130 and 140 are members or otherwise associated” (Paragraph 16) and “It is contemplated that numerous entities may interact with the global ontology database 110 simultaneously. If two entities receive a mapping, for example, for the first and second ontologies 20 and 30 and create updated mappings for those ontologies at substantially the same time, the global ontology database computer system 210 will merge the two results sets once they are forwarded to the system 210 so as to create a single results set for the first and second ontologies 20 and 30. For example, the first entity may map first elements in the first ontology 20 with first elements in the second ontology 30. The second entity may map second elements in the first ontology 20 with second elements in the second ontology 30. The global ontology database computer system 210 will create a single results set for the first and second ontologies 20 and 30 comprising a mapping of the first and second elements of the first ontology 20 with the first and second elements of the second ontology 30” (Paragraph 30).
Dheap teaches the concept a global ontology database forwarding (i.e. transferring) content.  Such forwarded (i.e. transferred) content is clearly forwarded to “fields” of a target.  The combination would result in such transferred content to be content associated with the content sources of Zillner in accordance with Zillner’s associated ontology terms and indexes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Dheap’s would have allowed Zillner’s to provide a method for allowing disparate organizations to interact via the use of respective onotlogies, as noted by Dheap (Paragraph 1).

	Regarding claim 16, Zillner further teaches a method comprising:
A)  wherein the method includes, in an electronic processing device: a) determining an ontology term associated with each of a number of content instances (Paragraphs 35 and 57); and
B)  b) storing each of the content instances in the store fields of the store in accordance with the ontology term and the ontology index (Paragraphs 35 and 57).
	The examiner further notes that Zillner teaches “wherein the method includes, in an electronic processing device: a) determining an ontology term associated with each of a number of content instances” as “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information. Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques. Synonym information is partially indicated, such as Schatzki ring and Lower esophageal mucosal ring” (Paragraph 35) and “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries Zillner teaches “b) storing each of the content instances in the store fields of the store in accordance with the ontology term and the ontology index” as “Radlex is a controlled vocabulary developed and maintained by the Radiological Society of North America (RSNA) for the purpose of indexing and retrieving radiology images and related information. Radlex contains more than 30000 domain related terms, e.g., anatomy pathology or imaging techniques. Synonym information is partially indicated, such as Schatzki ring and Lower esophageal mucosal ring” (Paragraph 35) and “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries (i.e. a content instances) corresponding to the Radlex ontology are matched against an ontology index corresponding to the FMA ontology.  Such a match (i.e. selection of at least one index term) results in a mapping between the index term of the FMA ontology and the content instances of the Radlex ontology.  Such content instances are clearly stored in a store.  
	Zillner does not explicitly teach:
A)  to be transferred from a source.
	Dheap, however, teaches “to be transferred from a source” as “With reference now to the figures, FIG. 1 depicts a pictorial representation of a system 100 in which the present invention may be implemented. In the illustrated embodiment, the system comprises global ontology data 10 stored in a global ontology database 110 and first, second and third ontologies 20, 30 and 40 stored respectively in first, second and third entity databases 120, 130 and 140. The databases 110, 120, 130 and 140 may be stored in separate computer systems 210, 220, 230 and 240, wherein each computer system may comprise one or more suitable input devices, output devices, processors, memory, or other components for receiving, processing, storing, and communicating information. In the illustrated embodiment, each of the first, second and third entity databases 120, 130 and 140 is associated with a corresponding entity, e.g., a financial institution, and is geographically remote from the other entity databases as well as from the global ontology database 110. The global ontology database 110 may be associated with a standards body or an industry organization with which the entities corresponding to the first, second and third entity databases 120, 130 and 140 are members or otherwise associated” (Paragraph 16) and “It is contemplated that numerous entities may interact with the global ontology database 110 simultaneously. If two entities receive a mapping, for example, for the first and second ontologies 20 and 30 and create updated mappings for those ontologies at substantially the same time, the global ontology database computer system 210 will merge the two results sets once they are 
	The examiner further notes that the secondary reference of Dheap teaches the concept a global ontology database forwarding (i.e. transferring) content.  The combination would result in such transferred content to be content associated with the content sources of Zillner in accordance with Zillner’s associated ontology term. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Dheap’s would have allowed Zillner’s to provide a method for allowing disparate organizations to interact via the use of respective onotlogies, as noted by Dheap (Paragraph 1).
22.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zillner (U.S. PGPUB 2012/0330974) as applied to claims 1, 10, and 20 above, and further in view of Johnson et al. (U.S. PGPUB 2012/0023104).
23.	Regarding claim 17, Zillner further teaches a method comprising:
C)  c) selecting at least one index term (Paragraph 57).
	The examiner notes that Zillner teaches “c) selecting at least one index term” as “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries (i.e. a content field name) are matched against an ontology index corresponding to the FMA ontology.  Such a match (i.e. selection of at least one index term) results in a mapping.
	Zillner does not explicitly teach:
A)  wherein the method includes, in an electronic processing device: a) determining a content field meaning associated with the content field name; and
B)  b) determining a respective identifier using the content field meaning; and 

	Johnson, however, teaches “wherein the method includes, in an electronic processing device: a) determining a content field meaning associated with the content field name” as “The data structure of the text index will include at least one contents record which corresponds to electronic document. The content record would identify at least one text search term which was present within the electronic document. In addition to at least one contents record, the data structure would also include at least one term association record which signified the connection of a particular text search term, or word, with a particular semantic definition. More than one semantic definition for individual terms to be contained within the database, and more than one term could be associated with a single semantic definition” (Paragraph 46), “The term association database 4 would contain at a minimum a plurality of term records 23 each corresponding to a particular text search term 9, a plurality of definition records 24 each corresponding to a predefined term definition 10, and a concordance comprising a plurality of term association records 25 each linking a particular term record 23 with a particular definition record 24” (Paragraph 53), and "The "definition ID" 17 could potentially just be any serial key which would be applied to individual entries in the definition table or data structure in a typical database. The generation or application of such a key to entries or records in the database will be known and understood to those skilled in the art. One of the primary benefits to using a single centralized set of definitions 10 is that based on the use of this key 17, searches executed using this type of a database or an index could include references to other terms 9 which share the same definition 10 but which may not be spelled in any way remotely similarly to the text search term 9 selected by the user so they may not otherwise be returned. One simple example of this which is demonstrated in the table is if a user was searching for some type of information on the Internet about repairing their "toilet". The table demonstrates that the phrase "toilet" shares the same definition 10 with the phrase "water closet", so that the text index and system of the present invention could return relevant results which ranked "water closet" references similar to those based on the word "toilet" even though the user may not have selected one or the other of those two text search terms 9" (Paragraph 74), “b) determining a respective identifier using the content field meaning” as “The data structure of the text index will include at least one contents record which corresponds to electronic document. The content record would identify at least one text search term which was present within the electronic document. In addition to at least one contents record, the data structure would also include at least one term association record which signified the connection of a particular text search term, or word, with a particular semantic definition. More than one semantic definition for individual terms to be contained within the database, and more than one term could be associated with a single semantic definition” (Paragraph 46), “The term association database 4 would contain at a minimum a plurality of term records 23 each corresponding to a particular text search term 9, a plurality of definition records 24 each corresponding to a predefined term definition 10, and a concordance comprising a plurality of term association records 25 each linking a particular term record 23 with a particular definition record 24” (Paragraph 53), and "The "definition ID" 17 could potentially just be any serial key which would be applied to individual entries in the definition table or data structure in a typical database. The generation or application of “using the respective identifier” as "The "definition ID" 17 could potentially just be any serial key which would be applied to individual entries in the definition table or data structure in a typical database. The generation or application of such a key to entries or records in the database will be known and understood to those skilled in the art. One of the primary benefits to using a single centralized set of definitions 10 is that based on the use of this key 17, searches executed using this type of a database or an index could include references to other terms 9 which share the same definition 10 but which may not be spelled in any way remotely similarly to the text search term 9 selected by the user so they may not otherwise be returned. One simple example of this which is demonstrated in the table is if a user was searching for some type of information on the Internet about repairing their "toilet". The table demonstrates that the phrase "toilet" shares the same definition 10 with the phrase "water closet", so that the text index and system of the present invention could return relevant results which ranked "water closet" references similar to those based on the word "toilet" even though the user may not have selected one or the other of those two text search terms 9" (Paragraph 74). 
	The examiner further notes that the secondary reference of Johnson teaches that equivalent definitions/meanings of terms are identified and stored in tables via dictionary ID(s) (i.e. identifiers) (See Figure 9).  Furthermore, Johnson teaches that definitions (i.e. meanings) have unique identifiers.  Moreover, the combination would result in the use of such meanings as a basis to select the index terms of Zillner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Johnson’s would have allowed Zillner’s to provide a method for improving indexing via the use of semantic methodologies, as noted by Johnson (Paragraph 8).

	Regarding claim 18, Zillner further teaches a method comprising:
A)  wherein each index term is associated with a corresponding ontology term (Paragraph 57);
D)  b) determining the ontology terms using each index item (Paragraph 57).
	The examiner notes that Zillner teaches “wherein each index term is associated with a corresponding ontology term” as “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. Zillner teaches “b) determining the ontology terms using each index item” as “Applying this known basic information retrieval approach, relationships between the FMA and the Radlex Taxonomy are discovered. Thereby FMA ontology concepts are treated as documents. These documents are indexed and matched against search queries, which are the concepts from the Radlex taxonomy. The hits related to a search are considered as similarity between the preferred name of the index term (FMA concept) and the preferred name of the search query (Radlex concept) obtained by a search engine. Every found match is treated as evidence of a correspondence” (Paragraph 57).  The examiner further notes that the search queries (i.e. a content field name) are matched against an ontology index corresponding to the FMA ontology.  Such a matches result in a mapping (i.e. determination) via the use of index terms.  
	Zillner does not explicitly teach:
B)  index terms having corresponding ontology terms with equivalent meanings are assigned the same identifier; 
C)  wherein the method includes, in an electronic processing device: a) determining each index item having the respective identifier; and
	Johnson, however, teaches “index terms having corresponding ontology terms with equivalent meanings are assigned the same identifier” as “The data structure of the text index will include at least one contents record which corresponds to electronic document. The content record would identify at least one text search term which was present within the electronic document. In addition to at least one contents record, the data structure would also include at least one term association record which signified the connection of a particular text search term, or word, with a particular semantic definition. More than one semantic definition for individual terms to be contained within the database, and more than one term could be associated with a single semantic definition” (Paragraph 46), “The term association database 4 would contain at a minimum a plurality of term records 23 each corresponding to a particular text search term 9, a plurality of definition records 24 each corresponding to a predefined term definition 10, and a concordance comprising a plurality of term association records 25 each linking a particular term record 23 with a particular definition record 24” (Paragraph 53), and "The "definition ID" 17 could potentially just be any serial key which would be applied to individual entries in the definition table or data structure in a typical database. The generation or application of such a key to entries or records in the database will be known and understood to those skilled in the art. One of the primary benefits to using a single centralized set of definitions 10 is that based on the use of this key 17, searches executed using this type of a database or an index could include references to other terms 9 which share the same definition 10 but which may not be spelled in any way remotely similarly to the text search term 9 selected by “wherein the method includes, in an electronic processing device: a) determining each index item having the respective identifier” as “The data structure of the text index will include at least one contents record which corresponds to electronic document. The content record would identify at least one text search term which was present within the electronic document. In addition to at least one contents record, the data structure would also include at least one term association record which signified the connection of a particular text search term, or word, with a particular semantic definition. More than one semantic definition for individual terms to be contained within the database, and more than one term could be associated with a single semantic definition” (Paragraph 46), “The term association database 4 would contain at a minimum a plurality of term records 23 each corresponding to a particular text search term 9, a plurality of definition records 24 each corresponding to a predefined term definition 10, and a concordance comprising a plurality of term association records 25 each linking a particular term record 23 with a particular definition record 24” (Paragraph 53), and "The "definition ID" 17 could potentially just be any serial key which would be applied to individual entries in the definition table or data structure in a typical database. The generation or application of such a key to entries or records in the database will be known and understood to those skilled in the art. One of the primary benefits to using a single centralized set of definitions 10 is that based on the use of this key 17, searches executed using this type of a database or an index could include references to other terms 9 which share the same definition 10 but which may not be spelled in any way remotely similarly to the text search term 9 selected by the user so they may not otherwise be returned. One simple example of this which is demonstrated in the table is if a user was searching for some type of information on the Internet about repairing their "toilet". The table demonstrates that the phrase "toilet" shares the same definition 10 with the phrase "water closet", so that the text index and system of the present invention could return relevant results which ranked "water closet" references similar to those based on the word "toilet" even though the user may not have selected one or the other of those two text search terms 9" (Paragraph 74).
	The examiner further notes that the secondary reference of Johnson teaches that equivalent definitions/meanings of terms are identified and stored in tables via dictionary ID(s) (See Figure 9).  Moreover, Johnson teaches that an index includes definitions that includes multiple terms that can house the same semantic meaning/definition.  Moreover, Johnson teaches that an index includes definitions that includes multiple terms that can house the same semantic meaning/definition.  The combination would have expanded the ontology index of Zillner to include definition identifiers that can easily identify ontology words with equivalent meanings.  Furthermore, Johnson teaches that definitions (i.e. meanings) have unique identifiers.  Moreover, the storage of such identifiers alongside terms (See Figures 7 and 9) teach 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Johnson’s would have allowed Zillner’s to provide a method for improving indexing via the use of semantic methodologies, as noted by Johnson (Paragraph 8).

	Regarding claim 19, Zillner does not explicitly teach a method comprising:
A)  wherein at least some index terms have the same respective identifier.
	Johnson, however, teaches “wherein at least some index terms have the same respective identifier” as "The "definition ID" 17 could potentially just be any serial key which would be applied to individual entries in the definition table or data structure in a typical database. The generation or application of such a key to entries or records in the database will be known and understood to those skilled in the art. One of the primary benefits to using a single centralized set of definitions 10 is that based on the use of this key 17, searches executed using this type of a database or an index could include references to other terms 9 which share the same definition 10 but which may not be spelled in any way remotely similarly to the text search term 9 selected by the user so they may not otherwise be returned. One simple example of this which is demonstrated in the table is if a user was searching for some type of information on the Internet about repairing their "toilet". The table demonstrates that the phrase "toilet" shares the same definition 10 with the phrase "water closet", so that the text index and system of the present invention could return relevant results which ranked "water closet" references similar to those based on the word "toilet" even though the user may not have selected one or the other of those two text search terms 9" (Paragraph 74). 
	The examiner further notes that the secondary reference of, Johnson teaches that definitions (i.e. meanings) have unique identifiers.  Moreover, the storage of such identifiers alongside terms (See Figures 7 and 9) teach the claimed identifier for each index term as the claims do not preclude the index terms having identifiers that correspond to the unique dictionary (i.e. meaning) identifiers.  Thus, terms such as “toilet” and “water closet” can have the same “identifier”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Johnson’s would have allowed Zillner’s to provide a method for improving indexing via the use of semantic methodologies, as noted by Johnson (Paragraph 8).
Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leighton et al. on 24 February 2011.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index ontology information).
U.S. PGPUB 2008/0307523 issued to Subramanyam et al. on 11 December 2008.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index ontology information).
U.S. PGPUB 2005/0223022 issued to Weissman et al. on 06 October 2005.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index ontology information).
U.S. PGPUB 2008/0215542 issued to Lim et al. on 04 September 2008.  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., methods to index ontology information).
Contact Information
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached (571) 272-0631.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 09, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168